1

2

3

4

5

6                        UNITED STATES DISTRICT COURT

7                       EASTERN DISTRICT OF CALIFORNIA

8

9    CONSERVATION CONGRESS,             No.   2:18-cv-01694-JAM-DMC
10                  Plaintiff,
11         v.                           ORDER DENYING PLAINTIFF’S MOTION
                                        FOR SUMMARY JUDGMENT AND
12   UNITED STATES FOREST SERVICE,      GRANTING DEFENDANT’S MOTION FOR
                                        SUMMARY JUDGMENT
13                  Defendant.
14

15         On June 9, 2018, Plaintiff Conservation Congress filed a

16   complaint against Defendant United States Forest Service (“the

17   Forest Service”), alleging that the Service violated the

18   Administrative Procedures Act, National Environmental Policy Act,

19   and the National Forest Management Act.    See Compl., ECF No. 1.

20   The parties filed cross-motions for summary judgment and reply

21   briefs.    See Pl.’s Mot. Summ. J., ECF No. 19; Def.’s Mot. Summ.

22   J., ECF No. 33; Pl.’s Reply, ECF No. 34; Def.’s Reply, ECF No.

23   35.   For the reasons set forth below, the Court DENIES

24   Conservation Congress’s Motion for Summary Judgment and GRANTS

25   the Forest Service’s Motion for Summary Judgment.1

26
27     1 This motion was determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 19, 2019.
                                      1
1                     I.   FACTUAL AND PROCEDURAL BACKGROUND

2         A. The Lassen 15 Project

3         The Lassen 15 Restoration Project (“the Lassen 15 Project”)

4    is planned for the Lassen Creek area of the Modoc National

5    Forest.    LC15_000001.    It is comprised of 8,004 acres of

6    treatment areas within the approximately 25,000 acres of analysis

7    area.     Id.   The Modoc National Forest Land and Resource

8    Management Plan, amended by the Sierra Nevada Forest Plan

9    Amendment, contains the standards and guidelines with which the

10   Lassen 15 Project must comply.      Id.

11        The primary objective of the Lassen 15 Project is to address

12   forest health concerns, including the risk of insect infestation,

13   disease, and wildfire in the dense, homogeneous conifer forest.

14   LC15_000002.      The Lassen 15 Project calls for 7,002 acres of

15   vegetation treatments, including thinning and fuel break

16   treatments; prescribed fire of 6,146 acres to be implemented over

17   10 to 15 years; and several miles of temporary roads, to be

18   decommissioned after use.      LC15_000003.     The Project also

19   involves tree planting of 90 acres at the rate of 200 trees per

20   acre and stream restoration to restore aquatic conditions.
21   LC15_000035.      Implementation of the Lassen 15 Project was

22   scheduled for 2018 to 2024.      LC15_000011.

23        In the no action alternative, “no harvesting, tree planting,

24   or other restoration actions” would occur; however, “[o]ngoing

25   management practices such as limited road maintenance, fire

26   suppression, and livestock grazing would continue[.]”
27   LC15_000041.

28        After considering ten factors identified in 40 C.F.R.
                                          2
1    § 1508.27(b), Forest Supervisor Amanda McAdams issued a Finding

2    of No Significant Impact (“FONSI”) for the Lassen 15 Project on

3    May 21, 2018.    LC15_000001.    The FONSI followed a revised final

4    Environmental Assessment, made available in August 2017,

5    LC15_000005, in which the Forest Service weighed the impacts of

6    implementing the Project against a no action alternative.

7    LC15_000001.    Conservation Congress was one of three objectors to

8    the initial final Environmental Assessment.         LC15_000005.

9          B. The Joseph Creek Project

10         The Joseph Creek Forest Health Project (“the Joseph Creek

11   Project”) is planned within the Warner Mountain Ranger District

12   of the Modoc National Forest.         JC_000011.   It is comprised of

13   approximately 2,800 acres.      Id.    Like the Lassen 15 Project, the

14   Joseph Creek Project is governed by the standards and regulations

15   in the Modoc National Forest Land and Resource Management Plan,

16   amended by the Sierra Nevada Forest Plan Amendment.            Id.

17         The Joseph Creek Project seeks to remedy the above average

18   stocking levels in the area and the tree mortality attributed to

19   bark beetles, Heterobasidion root disease, and dwarf mistletoe.

20   Id.   The Project will remove dead trees and thin areas of live
21   trees to meet desired stocking levels.         JC_000012–13.

22         The Joseph Creek Project was approved pursuant to a decision

23   memorandum signed by Forest Supervisor Amanda McAdams on March

24   16, 2018.    JC_000019.   The Forest Service seeks to carry out the

25   Joseph Creek Project pursuant to the authority granted in Section

26   8204 of the Agricultural Act of 2014, Pub. L. No. 113-79.
27   JC_002512.

28   ///
                                            3
1                             II.     OPINION

2        A. Legal Standard

3           1.   The National Environmental Policy Act

4        The National Environmental Policy Act (“NEPA”) “is a

5    procedural statute that requires the federal government to

6    carefully consider the impacts of and alternatives to major

7    environmental decisions.”   Native Ecosystems Council v. Weldon,

8    697 F.3d 1043, 1051–52 (9th Cir. 2012) (citing 42 U.S.C.

9    §§ 4321, 4331).   NEPA does not mandate specific results, but

10   instead requires agencies take a “hard look” at the

11   environmental consequences of their actions and disseminate

12   relevant environmental information to the public.     Robertson v.

13   Methow Valley Citizens Council, 490 U.S. 332, 350 (1989).     “NEPA

14   is concerned with process alone and merely prohibits uninformed—

15   rather than unwise—agency action.”     Turtle Island Restoration

16   Network v. United States Dep’t of Commerce, 878 F.3d 725, 730

17   (9th Cir. 2017) (internal quotation marks omitted).     Judicial

18   review of agency decision-making is “at its most deferential”

19   when reviewing scientific judgments and technical analyses

20   within the agency’s expertise.    N. Plains Res. Council, Inc. v.
21   Surface Transp. Bd., 668 F.3d 1067, 1075 (9th Cir. 2011)

22   (quoting Balt. Gas & Elec. Co. v. Natural Res. Def. Council,

23   Inc., 462 U.S. 87, 103 (1983)).

24          2. Administrative Procedure Act

25       The Court reviews an agency’s NEPA compliance under the

26   Administrative Procedure Act (“the APA”).    Churchill Cty. v.
27   Norton, 276 F.3d 1060, 1071 (9th Cir. 2001), opinion amended on

28   denial of reh’g, 282 F.3d 1055 (9th Cir. 2002).     The APA
                                        4
1    “empowers federal courts to ‘hold unlawful and set aside agency

2    action, findings, and conclusions’ if they fail to conform with

3    any of six specified standards.”       Marsh v. Oregon Nat. Res.

4    Council, 490 U.S. 360, 375 (1989) (quoting 5 U.S.C. § 706).

5    Courts set aside agency actions that are “arbitrary, capricious,

6    an abuse of discretion, or otherwise not in accordance with

7    law.”    5 U.S.C. § 706(2)(A).

8         “Judicial review of an agency decision typically focuses on

9    the administrative record in existence at the time of the

10   decision and does not encompass any part of the record that is

11   made initially in the reviewing court.”      Sw. Ctr. for Biological

12   Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1450 (9th Cir.

13   1996).   This “highly deferential” review of the administrative

14   record affirms an agency action if there is a rational basis for

15   the decision.     Nw. Ecosystem All. v. U.S. Fish & Wildlife Serv.,

16   475 F.3d 1136, 1140 (9th Cir. 2007).      The Court may not

17   substitute its judgment for that of the agency.      Id.

18            3.   The National Forest Management Act

19        The National Forest Management Act (“the NFMA”) “directs

20   the Forest Service to develop a comprehensive land and resource
21   management plan (‘Forest Plan’) for each unit in the national

22   forest system.”    Great Old Broads for Wilderness v. Kimbell, 709

23   F.3d 836, 849–50 (9th Cir. 2013) (citing 16 U.S.C. § 1604(a)).

24   Forest Plans “manage forest resources by balancing the

25   consideration of environmental and economic factors,” furthering

26   the NFMA’s purpose of “provid[ing] for diversity of plant and
27   animal communities” in forest management.      Native Ecosystems

28   Council v. Weldon, 697 F.3d 1043, 1056 (9th Cir. 2012); 16
                                        5
1    U.S.C. § 1604(g)(3)(B).    After the Forest Service adopts a

2    Forest Plan, the “NFMA prohibits any site-specific activities

3    that are inconsistent with the Forest Plan.”     Lands Council v.

4    Powell, 395 F.3d 1019, 1033 (9th Cir. 2005).     Courts accord

5    substantial deference to the Forest Service’s interpretation and

6    implementation of its Forest Plan.     Weldon, 697 F.3d at 1056.

7         B. Evidentiary Objections

8         “In general, a court reviewing agency action under the APA

9    must limit its review to the administrative record.”     San Luis &

10   Delta-Mendota Water Auth. v. Locke, 776 F.3d 971, 992 (9th Cir.

11   2014).   There are three narrow exceptions to this rule.    Id.

12   Reviewing courts “may consider extra-record evidence where

13   admission of that evidence (1) is necessary to determine whether

14   the agency has considered all relevant factors and has explained

15   its decision, (2) is necessary to determine whether the agency

16   has relied on documents not in the record, (3) when

17   supplementing the record is necessary to explain technical terms

18   or complex subject matter, or (4) when plaintiffs make a showing

19   of agency bad faith.”     Id. at 992–93 (internal quotation marks

20   omitted).
21        Conservation Congress has objected to the Forest Service’s

22   inclusion of a declaration from Forestry Technician Traci Silva.

23   See Silva Decl., ECF No. 33-1.     The Forest Service submitted

24   this declaration to explain the difference and distinction

25   between the Lassen 15 Project and the Joseph Creek Project.        See

26   Def.’s Mem. at 13 n.2.    Clarification regarding the nature of
27   Conservation Congress’s claims renders this declaration

28   unnecessary.   See Def.’s Reply at 3–4.    The Court will not
                                        6
1    consider the Silva Declaration or other materials outside of the

2    administrative record.

3        C. Analysis

4             1.       Conservation Congress Has Abandoned Three Claims

5        Conservation Congress’s Complaint lists seven claims.       The

6    Forest Service argues in its Motion for Summary Judgment that

7    Conservation Congress has abandoned its second, third, and

8    fourth claims.    Those claims alleged that the Forest Service

9    violated NEPA, the NFMA, and the APA by failing to take a hard

10   look at the environmental impacts of the Lassen 15 Restoration

11   Project (second claim); failing to adequately analyze and

12   disclose the mitigation measures for the Lassen 15 Restoration

13   Project (third claim); and failing to comply with the Sierra

14   Nevada National Forest Plan Amendment for American (Pine) Marten

15   (fourth claim).    Conservation Congress does not present any

16   arguments on or acknowledgements of these claims in its summary

17   judgment briefing.    It also fails to address the Forest

18   Service’s argument that it has abandoned the three claims.      The

19   Court finds that Conservation Congress’s second, third, and

20   fourth claims have been abandoned and summary judgment on these
21   claims in favor of the Forest Service is granted.     See Native

22   Ecosystems Council v. Weldon, 697 F.3d 1043, 1050 (9th Cir.

23   2012).

24       Conservation Congress’s four remaining claims allege that

25   the Forest Service violated NEPA and the APA: (1) by failing to

26   adequately analyze and disclose the cumulative effects of the
27   Lassen 15 Restoration Project (first claim); (2) by using a

28   Categorical Exclusion where extraordinary circumstances required
                                        7
1    preparation of an Environmental Assessment (fifth claim); (3) by

2    failing to adequately or accurately evaluate and disclose the

3    cumulative effects of the Joseph Creek Project in relation to

4    other projects, including the adjacent Lassen 15 Project (sixth

5    claim); and (4) by violating the NFMA Standards and Guidelines

6    for Minimum Proportions of Seral Stages and for Average Snag

7    Densities (seventh claim).     Compl. at 10–20.

8               2.   First Claim: Cumulative Effects of Grazing on the

9                    Lassen 15 Project

10       Conservation Congress’s first claim asserts that the Forest

11   Service violated NEPA by failing to take a hard look at the

12   baseline and cumulative impacts of grazing on the Lassen 15

13   Project.   Compl. at 10–12.    Conservation Congress argues that

14   the Forest Service did not “provide a meaningful description of

15   the baseline through past and ongoing impacts of cattle grazing

16   in the project area.”     Opp’n Mem. at 13.

17       This argument lacks merit.      The Forest Service adequately

18   evaluated the cumulative effects of grazing in the Lassen 15

19   Project area.   For example, the Environmental Assessment

20   discusses how free-range cattle and sheep began grazing in the
21   area in the late 1800s.     LC15_000080.   It discusses how seasonal

22   grazing in the area is on a rotation system from May to

23   September and notes that most of the area is subject to light

24   livestock use and is in satisfactory condition.     LC15_000124.

25   While some of the existing grazing is moderate or heavy in key

26   riparian areas, the Forest Service found that the Lassen 15
27   Project would not contribute to the problem.      Id.   Rather, the

28   Environmental Assessment anticipates that the Project may reduce
                                         8
1    the number of cattle in riparian areas by improving grazing

2    distribution patterns in the uplands.   LC15_000163–64.    Although

3    the present grazing activities could have adverse effects on the

4    Lassen 15 Project’s newly planted conifer seedlings, the

5    Environmental Assessment finds these impacts will be mitigated

6    by the planting in areas that have low forage use for cattle.

7    LC15_000066.

8         Outside of the Environmental Assessment itself, the Forest

9    Service reviewed the impact of grazing in the Revised Range

10   Resource Specialist Report for Lassen 15 Restoration Project,

11   LC15_001316–41, and in the reports considering the impact of the

12   Project on aquatic species, LC15_000872; fuels, LC15_000988,

13   LC15_001017–18; heritage, LC15_001132; hydrology, LC15_001193,

14   LC15_001196; roads, LC15_001430; soils, LC15_001553; and

15   wildlife, LC15_001595–001603.   The Ninth Circuit has found

16   similar grazing analysis to be sufficient for an Environmental

17   Impact Statement, which requires more stringent analysis.     See

18   League of Wilderness Defs.-Blue Mountains Biodiversity Project

19   v. U.S. Forest Serv., 549 F.3d 1211, 1220 (9th Cir. 2008).     The

20   Forest Service’s assessment of the cumulative effects of grazing
21   on the Lassen 15 Project fully satisfies NEPA’s “hard look”

22   requirement.   Cf. WildEarth Guardians v. Provencio, 923 F.3d 655

23   (9th Cir. 2019) (“[A]lthough Plaintiffs disagree with the EAs’

24   factual conclusions, the Forest Service nonetheless considered

25   the issues, gave them the requisite ‘hard look,’ and thus

26   fulfilled their NEPA obligations.”).
27        Many of Conservation Congress’s arguments focus on the

28   negative impacts of preexisting grazing activity on riparian
                                      9
1    areas, and what it views to be insufficient baseline

2    information.   See Opp’n Mem. at 14–15.     The Forest Service

3    identifies creeks that have been impacted by grazing as part of

4    the existing conditions baseline.       LC15_001185, LC15_001193.

5    Conservation Congress seeks a level of specificity and detail

6    that statute and regulations do not require.

7          Some of the detail Conservation Congress seeks pertains to

8    future conditions and grazing patterns.      It takes issue with the

9    Forest Service’s assessment that improving grazing distribution

10   patterns in the uplands would potentially decrease grazing in

11   riparian areas, LC15_000163–64, while simultaneously noting that

12   livestock have an affinity for meadows and streams, LC15_000097.

13   These statements are not inherently contradictory.      Rather, the

14   Forest Service has provided information about the possible

15   consequences of future actions, without wading into the murky

16   waters of speculation.     NEPA does not require the Forest Service

17   become an oracle, predicting exactly which variable outcome will

18   flow from its proposed action.

19         The Forest Service has elucidated the possible impacts of

20   the Lassen 15 Project, in conjunction with the cumulative
21   effects of grazing, with a sufficient degree of detail.      The

22   Lassen 15 Project Environmental Assessment is not arbitrary,

23   capricious, an abuse of discretion, or otherwise not in

24   accordance with the law.    5 U.S.C. § 706(2).    The Court grants

25   summary judgment in favor of the Forest Service and against

26   Conservation Congress on Conservation Congress’s first claim.
27   ///

28   ///
                                        10
1             3.    Fifth Claim: Extraordinary Circumstances and the

2                   Joseph Creek Project’s Categorical Exclusion

3        Conservation Congress’s fifth claim asserts that the Forest

4    Service violated NEPA by failing to consider extraordinary

5    circumstances that preclude the use of categorical exclusion for

6    the Joseph Creek project.   Compl. at 16–17.    The main issue

7    raised here is whether “extraordinary circumstances review,”

8    required for categorical exclusion under NEPA regulations,

9    applies to categorical exclusions permitted by the Health Forest

10   Restoration Act, 16 U.S.C. § 6591 et seq.

11       Five years ago, Congress amended the Healthy Forests

12   Restoration Act of 2003 to add a new type of categorical

13   exclusion for projects that address qualifying insect and

14   disease infestations on National Forest System lands.      16 U.S.C.

15   § 6591a, et al. (hereinafter, “Farm Bill Amendment”).     This

16   statutory categorical exclusion contains different requirements

17   and limitations from the categorical exclusion contained in

18   NEPA’s implementing regulations.    Compare 16 U.S.C. § 6591b with

19   40 C.F.R. § 1508.4.   To claim categorical exclusion under NEPA’s

20   regulations, the agency must “provide for extraordinary
21   circumstances in which a normally excluded action may have a

22   significant environmental effect.”      40 C.F.R. § 1508.4.

23   Conservation Congress argues that this requirement similarly

24   applies to categorical exclusion under the Health Forest

25   Restoration Act.

26       The parties provided the Court with prior cases on this
27   issue that reached different conclusions.     See Native Ecosystem

28   Council v. Marten, No. 17-153-M-DWM, 2018 WL 6046472 (D. Mont.
                                        11
1    Nov. 19, 2018); Greater Hells Canyon Council v. Stein, No. 2:17-

2    CV-00843-SU, 2018 WL 3966289, at *8 (D. Or. June 11, 2018),

3    report and recommendation adopted, No. 2:17-CV-00843-SU, 2018 WL

4    3964801 (D. Or. Aug. 17, 2018); Ctr. for Biological Diversity v.

5    Ilano, 261 F. Supp. 3d 1063, 1068–69 (E.D. Cal. 2017).     After

6    reviewing these nonbinding opinions, the Court finds that Stein,

7    and Marten which adopted Stein’s reasoning, provide a more

8    thorough and better reasoned analysis than the assumption in

9    Ilano.   See Ilano, 261 F. Supp. 3d at 1069 (“[T]his ruling will

10   assume for purposes of analysis that [extraordinary

11   circumstances] review was indeed required”).

12        Stein reviewed the plain language of the Farm Bill

13   Amendment and NEPA’s implementing regulations.     2018 WL 3966289,

14   at *8 (noting the Supreme Court’s direction to “ordinarily

15   resist reading words or elements into a statute that do not

16   appear on its face.”).   The Farm Bill Amendment does not mention

17   extraordinary circumstances review, while NEPA regulations limit

18   extraordinary circumstances review to “procedures under this

19   section” of the Code of Federal Regulations.     Compare 16 U.S.C.

20   § 6591b with 40 C.F.R. § 1508.4.     The Farm Bill Amendment
21   provides conditions for qualifying projects, § 6591b(b);

22   limitations, § 6591b(c); and exclusions, § 6591b(d).     These

23   subsections do not list extraordinary circumstances review as a

24   necessary condition of or limitation for categorical exclusion.

25   Conversely, other sections of the Healthy Forests Restoration

26   Act expressly state a requirement for “extraordinary
27   circumstances procedures” in order for an agency action to

28   qualify for categorical exclusion.      16 U.S.C. § 6554(d).   Had
                                        12
1    Congress intended to impose an extraordinary circumstances

2    requirement on statutory categorical exclusion, presumably the

3    requirement would have been expressly stated as it is in other

4    parts of the Health Forests Restoration Act.     See Sandoz Inc. v.

5    Amgen Inc., 137 S. Ct. 1664, 1677 (2017).

6        Accordingly, the Court agrees with the Forest Service’s

7    interpretation of section 6591b statutory categorical exclusion.

8    The Forest Service was not required to perform extraordinary

9    circumstances review for a qualifying project under section

10   6591b.   The Court grants summary judgment in favor of the Forest

11   Service and against Conservation Congress on Conservation

12   Congress’s fifth claim.

13             4.    Sixth Claim: Cumulative Effects of the Joseph

14                   Creek Project

15       Conservation Congress’s sixth claim alleges that the Forest

16   Service violated NEPA by failing to evaluate and disclose the

17   cumulative effects of the Joseph Creek Project in relation to

18   the Lassen 15 Project.    Compl. at 17–18.

19       The scope of an environmental impact assessment requires an

20   agency consider “direct,” “indirect,” and “cumulative” impacts.
21   40 C.F.R. § 1508.25.     “By its plain language, however, this

22   regulation applies only to environmental impact statements.”

23   Ctr. for Biological Diversity v. Salazar, 706 F.3d 1085, 1096–97

24   (9th Cir. 2013).   The Ninth Circuit has determined that “where a

25   proposed action fits within a categorical exclusion, full NEPA

26   analysis is not required.”    Id. at 1097 (finding that
27   “application of section 1508.25’s requirements to categorical

28   exclusions is inconsistent with the efficiencies that the
                                        13
1    abbreviated categorical exclusion process provides.”).

2          Here, the   Forest Service issued the Joseph Creek Project

3    categorical exclusion pursuant to the Farm Bill Amendment, 16

4    U.S.C. § 6591b, rather than NEPA’s regulatory categorical

5    exclusion, 40 C.F.R. § 1508.4.     The provisions under which the

6    Forest Service may issue a statutory categorical exclusion does

7    not include a requirement that the documentation include a

8    cumulative effects analysis.     Conservation Congress has not

9    provided any sections of the applicable statute that provide

10   otherwise.

11         In the absence of a clear requirement that the Forest

12   Service consider cumulative impacts in statutory categorical

13   exclusion analysis, the Court declines to require such

14   consideration.    The Court grants summary judgment in favor of

15   the Forest Service and against Conservation Congress on

16   Conservation Congress’s sixth claim.

17             5.      Seventh Claim: Joseph Creek Project’s Consistency

18                     with the Forest Plan

19         Conservation Congress’s seventh claim asserts that the

20   Forest Service violated NEPA and the Forest Act because the
21   decision memorandum for the Joseph Creek Project does not contain

22   findings of consistency with the Forest Plan.     Compl. at 18–20.

23   Conservation Congress argues that the lack of express findings of

24   consistency with the Forest Plan standards, see 36 C.F.R.

25   § 220.6(f)(4), renders the Forest Service’s determination

26   arbitrary, capricious, or not in accordance with law.     Def. Mem.
27   Summ. J., ECF No. 23, p. 24–25.

28   ///
                                        14
1          Here, the Court does not apply the requirements for

2    regulatory categorical exclusions, 36 C.F.R. § 220.6(f)(4), but

3    rather those for statutory categorical exclusions, 16 U.S.C.

4    § 6591b.   Regulatory categorial exclusions from NEPA require that

5    decision memoranda include “[f]indings required by other laws

6    such as, but not limited to findings of consistency with the

7    forest land and resource management plan as required by the

8    National Forest Management Act; or a public interest

9    determination.”   36 C.F.R. § 220.6(f)(4).    Statutory categorical

10   exclusions under the Farm Bill Amendment do not contain a similar

11   requirement.   See 16 U.S.C. § 6591b.    Projects “in which

12   activities . . . would be inconsistent with the applicable land

13   and resource management plan,” however, are not covered by the

14   statutory categorical exclusion.    16 U.S.C. § 6591b(d)(4).

15         Conservation Congress’s arguments rely on the requirements

16   for regulatory categorical exclusions.    The organization has not

17   argued that the Joseph Creek Project is excluded from statutory

18   categorical exclusion under subsection 6591b(d)(4), and the Court

19   will not rule upon arguments that were not raised.     Indeed, even

20   if that argument had been raised, the administrative record does
21   not support a finding of inconsistency.     See Joseph Creek R. at

22   JC_000169–70, JC_000201–12, JC_000283–90, JC_000317–23,

23   JC_000330—58, JC_000368–407, JC_000416–24, JC_000427–28.

24   ///

25   ///

26   ///
27   ///

28   ///
                                        15
1        The Court grants summary judgment in favor of the Forest

2    Service and against Conservation Congress on Conservation

3    Congress’s seventh claim.

4

5                             III.   ORDER

6        For the reasons set forth above, the Court DENIES

7    Conservation Congress’s Motion for Summary Judgment and GRANTS

8    the Forest Service’s Motion for Summary Judgment.

9        IT IS SO ORDERED.

10   Dated: June 4, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     16
